PER CURIAM.
This is prohibition. The case arises out of an action filed by Renee Scurlock and Con Scurlock, her husband, against defendants Gulf and Western Manufacturing Company, Alva Allen Industries, Inc., Positive Safety Manufacturing Company, and C. A. Nord-gren Company, for personal injuries sustained by Renee Scurlock while she was employed by Advanced Circuitry Division, Litton Systems, Inc. Gulf and Western, Positive Safety, and Nordgren filed third-party petitions against Litton. Litton filed motions to dismiss the petitions, asserting that as Renee Scurlock’s employer, its liability under The Workmen’s Compensation Law excluded all other liability. See section 287.120, RSMo 1978. After argument on October 11,1978, respondent Judge Powell, on October 18, 1978, indicated his intention to overrule the motions to dismiss. Our preliminary rule in prohibition issued December 18, 1978.
For the reasons stated in State of Missouri ex rel. Maryland Heights Concrete Contractors, Inc. v. Ferriss, 588 S.W.2d 489 (Mo. banc 1979) (No. 61116, decided concurrently herewith), the preliminary rule in prohibition is made absolute.
BARDGETT, C. J., RENDLEN and MORGAN, JJ., and HIGGINS, Special Judge, concur.
DONNELLY, J., dissents in separate dissenting opinion filed.
SEILER, J., and HENLEY, Senior Judge, dissent and concur in separate dissenting opinion of DONNELLY, J.
WELLIVER, J., not sitting.